Continuation of 12.

Examiner’s Note
	The Examiner regrets not being able to reach the Applicant between the dates of 5/3 and 5/10/2022. The Examiner spoke with the Applicant’s representative (Mr. Chad Rink) both on 5/3 and 5/10/2022, but was unable to obtain permission for the below suggestions.

The claims appear to be in condition for allowance, except for a few minor formalities. The following is an Examiner’s statement of reasons for allowance:
The prior art does not appear to disclose, teach or suggest the claimed concentration of 100 ppm of ozonated liquid. The closest prior art is Gupta et al (J Oral Res Rev, 2016, 8, 86-91).
Gupta disclosed a concentration of ozone at 10-100 µg/mL (10-100 ppm). Gupta differs from the claimed invention in that Gupta appears to teach concentrations of ozone in the context of the gaseous, rather than the liquid state, as instantly required. There is neither motivation, nor suggestion or teaching in the prior art to guide the skilled artisan to modify Gupta, in order to arrive at the claimed invention. 




Recommended Amendments
	The Examiner recommends the following:	
The instant claim 39 recites that the oral cavity care system is provided for “preventing health deterioration” or provided for “health promotion.” 
The Examiner recommends amending claim 39, lines 2-3 by deleting the phrase “preventing health deterioration, or health promotion.” The deletion of the aforementioned phrase would obviate a 35 USC § 112 (indefiniteness) rejection (it is indefinite to claim the prevention of health deterioration or the promotion of health, in general). 
The recommended amendment is: 
39. (Currently Amended) The oral cavity care system according to claim 28, wherein the oral cavity care system is provided for beauty, health or sports.
	
The instant claim 42 recites that the “storage medium” stores the program according to claim 41. 
Neither claims 41, nor 28, from which claim 42 depends, recite “storing”. Claim 41 is directed to “a program”; however, the program is only further limited to operating a computer. Claim 41 is not further limited by a means of storage. Additionally, claim 28 recites “means for”; however, there is not an instantly recited means for storage. Therefore, the claim 42 limitation reciting “the storage medium stores” lacks antecedent basis, and if rejoined would precipitate a 35 USC § 112 rejection.
	The Examiner recommends either: (i) amending claim 28 to further limit the system to a means for storing information, or (ii) amending claim 41, further limited by a limitation “wherein a storage medium stores the program” (with this (ii) option, claim 42 can be cancelled).
The recommended amendment is:
28. (Currently Amended)
(3) a means for displaying information of the electronic medical record,
(4) a means for storing information comprising a storage medium, wherein
OR
41. (Withdrawn – Currently Amended) A program, wherein the program operates a computer as each of the means in the oral cavity care system according to claim 28, wherein a storage medium stores the program.

The instant claim 43 recites a method without setting forth any steps involved in the process. This raises the issue of indefiniteness, because the claims merely recite a use (an oral cavity care method using the oral care system) without any active, positive steps delimiting how this use is actually practiced. The Examiner notes that the limitation “wherein the oral cavity care method is provided for a veterinarian, pet salon, or a pet for improving halitosis” would not obviate a 35 USC § 112 rejection, if claim 43 were rejoined.
Since claim 43 recites a method without setting forth steps involved in the process, claim 43 is interpreted as a duplicate of claim 40. The Examiner recommends either cancelling claim 43, or amending the claim reciting steps for which the Applicant has support.



Rejoinder Eligibility

Claims 41-43 are eligible for rejoinder, pending the approval of the recommended amendments to the claims. If the Applicant chooses not to amend claims 41-43 for rejoinder eligibility, the Examiner recommends cancelling the claims.

/CELESTE A RONEY/Primary Examiner, Art Unit 1612